Citation Nr: 0006302	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  00-01 874	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of December 7, 
1999, granting service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the appellant for 
VA benefits.  The appellant in this case is the veteran's 
widow.  

The claimant in the present case is an attorney who was 
retained by the appellant on January 27, 1998.

The RO notified both the appellant and her attorney by letter 
on January 13, 2000, 1999, that the case was being 
transferred to the Board for a determination concerning the 
attorney's eligibility for payment of attorney fees from 
past-due benefits.  They were advised that any additional 
evidence or argument should be submitted to the Board within 
30 days.  The attorney responded by letter dated February 17, 
2000.  He enclosed a copy of a successor contract of 
employment to represent the appellant, which authorized the 
payment of his 20 percent fee of past-due benefits.  


FINDINGS OF FACT

1.  An initial Board decision on May 2, 1997, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, [redacted], was retained in January 
1998. 

4.  A fee agreement signed by the parties in February 2000 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the appellant, but no more.

5.  By a December 7, 1999, rating decision, the RO granted 
the appellant entitlement to service connection for the cause 
of the veteran's death.  

6  The claimant rendered legal services involving the 
appellant's VA claim for service connection for the cause of 
the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the appellant as to VA representation have been 
met with respect to the appellant's claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

2.  The fee specified in the agreement as being payable 
directly to the appellant in the amount of 20 percent of 
past-due benefits awarded to the appellant is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's December 1999 grant of service connection for the 
cause of the veteran's death.  38 U.S.C.A. § 5904(d) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(f), (h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's December 7, 1999, decision.

On May 2, 1997, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  The 
notice of disagreement which preceded the Board decision was 
received by the RO after November 18, 1988.  The claimant, 
[redacted], was retained in January 1998, or within one 
year after the May 1997 Board decision.  Therefore, the three 
statutory and regulatory criteria necessary for the attorney 
to charge a fee for his services have been met regarding the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the appellant's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in February 2000 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

After the May 1997 Board denial, the claimant appealed the 
appellant's claim to the United States Court of Appeals for 
Veterans Claims (Court), and in June 1998, the Court issued 
an order which vacated and remanded the Board's decision 
regarding the denial of service connection for the cause of 
the veteran's death. 

The Board thereafter remanded the appellant's claim, and on 
December 7, 1999, the RO granted service connection for the 
cause of the veteran's death. 

Attorney fees are payable for past-due benefits stemming from 
the grant of service connection for the cause of the 
veteran's death.  The evidence shows that the attorney 
performed work on the appellant's claim for service 
connection for the cause of the veteran's death after the May 
1997 Board decision.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
January 13, 2000, notification letter.  As described below, 
the amount payable as attorney fees following the December 7, 
1999, RO decision will have to be revised.  

The period of past-due benefits stems from the grant of 
service connection for the cause of the veteran's death.  
Since the veteran died on June [redacted], 1993, compensation based 
on the grant of service connection for the cause of the 
veteran's death is payable to the appellant from July 1, 
1993, since that is the first day of the following month.  38 
U.S.C.A. § 5111 (West 1991).  As the RO chose June [redacted], 1993, 
as the commencement date for the period of payment past-due 
benefits, the RO must recalculate the figures accordingly to 
reflect the fact that the correct commencement date of the 
period of payment of past-due benefits is July 1, 1993.  

Calculation by the RO of the amount of past-due benefits 
created by the October 1999 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the award was December 7, 1999, the termination 
date of the period of past-due benefits for attorney fee 
purposes will be December 7, 1999.  As the RO chose January 
31, 2000, as the termination date of the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
the figures accordingly to reflect the fact that the correct 
termination date is December 7, 1999.
 
In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of service 
connection for the cause of the veteran's death for the 
period between July 1, 1993, and December 7, 1999. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the appellant 
for service connection for the cause of the veteran's death 
for the period from July 1, 1993, through December 7, 1999.






		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


